DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 18 December 2020 is acknowledged.  Claims 12-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Status of Claims
Claims 1-20 are pending; claims 12-20 have been withdrawn; and claims 1-11 are currently under consideration for patentability.

Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 9 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Stivoric et al. (US 2014/0275812 A1).
Regarding claim 1, Stivoric describes a flexible wearable device 10 ([0005]) comprising
a wireless transmitter ([0005])
a sensor 12 configured to measure a heart rate of an individual wearing the wearable device ([0053])
an accelerometer configured to measure an acceleration of a body part of the individual to which the wearable device is attached (table 1, [0081], [0087])
a flexible power source for providing power to the wearable device ([0107], [0125])
a microcontroller including a memory that stores instructions and a processor that executes the instructions to perform operations ([0058] - [0059], [0072]) comprising
receiving, from the sensor, a first signal including the heart rate measured by the sensor while the individual is participating in an activity (table 2, [0080])
receiving, from the accelerometer, a second signal including acceleration data corresponding to the acceleration of the body part of the individual while the individual is participating in the activity ([0087])
converting the first and second signals into first and second digital signals respectively ([0057] - [0058])
processing the first and second digital signals ([0057] - [0058])
transmitting, by utilizing the wireless transmitter, the first and second digital signals to a computing device for analysis ([0060]), wherein the analysis of the computing device indicates a performance metric of the individual while participating in the activity ([0082])
a flexible ribbon 405, wherein the wireless transmitter, the sensor, the accelerometer, the flexible power source, and the microcontroller are mounted onto the flexible ribbon ([0103] - [0105])
a flexible patch matrix material 410, wherein the flexible ribbon, the wireless transmitter, the sensor, the accelerometer, the flexible power source, and the microcontroller are housed within the flexible patch matrix material ([0103] - [0105])
Regarding claim 2, Stivoric further describes a microneedle ([0140]) for measuring a hydration level of the individual while the individual is participating in the activity ([0053], [0066]). 
Regarding claim 3, Stivoric further describes receiving a third signal including an oxygen level measured by the sensor while the individual is participating in the activity (table 2, [0053]). 
Regarding claim 4, Stivoric further describes converting the third signal including the oxygen level into a third digital signal, processing the third digital signal, and 
Regarding claim 5, Stivoric further describes an adhesive incorporated onto a surface of the wearable device which enables the wearable device to be secured to skin of the body part of the individual ([0166]). 
Regarding claim 9, Stivoric further describes transmitting the first and second digital signals to a mobile device, wherein information corresponding to the first and second digital signals is rendered for display on the mobile device ([0062], [0064], [0079]).

Claim Rejections - 35 USC §102 / 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 6 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated or, in the alternative, under 35 U.S.C. 103 as obvious over Stivoric.
Regarding claim 6, Stivoric describes the flexible wearable device of claim 1.  Stivoric also describes monitoring a user’s activity level and presenting a quantitative evaluation of a user’s activity over a time period (figure 5, [0085]).  Stivoric also describes using the device to monitor a user’s sleep, including monitoring body movement or motion through the use an accelerometer to determine sleep interruptions ([0093]).  The Examiner respectfully submits that, in order to properly quantify the user’s activity level or the number of sleep interruptions, Stivoric’s device would need to receive a signal including a number of times that a body part to which the device is secured has moved.  Therefore, the Examiner respectfully submits that Stivoric inherently discloses the claimed limitation of receiving a third signal including a number of times the body part has moved during the activity.  However, in the event that the Examiner’s assertion of inherency is disputed, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate the step of receiving a third signal including a number of times the body part has moved during the activity, as doing so advantageously allows the device to accurately monitor and quantify a user’s activity level.  

Claim Rejections - 35 USC §103
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stivoric in view of Coza et al. (US 2017/0319133 A1).
Regarding claim 7, Stivoric describes the flexible wearable device of claim 1, but Stivoric does not explicitly disclose receiving a third signal including a force at which the body part has moved during the activity.  Coza also describes a flexible wearable device utilizing flexible electronics ([0051]), including receiving a signal indicative of a force at which a body part of a user has moved during an activity ([0053], [0080]).  As Coza is also directed towards a flexible wearable device and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a force sensor similar to that described by Coza when using the device described by Stivoric, as doing so advantageously allows the resulting device to better monitor a user’s motion and provide more relevant feedback to the user.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stivoric in view of Tran et al. (US 2016/0226542 A1).
Regarding claim 8, Stivoric describes the flexible wearable device of claim 1, but Stivoric does not explicitly disclose wherein the microcontroller comprises a plurality of flexible transistors.  Tran also describes a flexible wearable device utilizing flexible electronics ([0003]), including a microcontroller comprising a plurality of flexible transistors ([0029]).  As Tran is also directed towards a flexible wearable device and is in a similar field of endeavor, it would have been obvious to a person having ordinary .  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stivoric in view of Lee et al. (US 2015/0065841 A1). 
Regarding claim 10, Stivoric describes the flexible wearable device of claim 1, including the use of foam fabric on the device ([0109]), but Stivoric does not explicitly disclose wherein the flexible wearable device includes memory foam for insulating the flexible wearable device.  Lee also describes flexible electrodes for monitoring physiological signals ([0017]), including the use of memory foam for insulating the flexible wearable device ([0115]).  As Lee is also directed towards a flexible electrode and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate memory foam similar to that described by Lee when using the device described by Stivoric, as doing so advantageously allows the electronics on the resulting device to be properly insulated while being comfortably worn by the user. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stivoric in view of Shimoda (US 5,906,638)
Regarding claim 11, Stivoric describes the flexible wearable device of claim 1, including the use of flexible materials on the device ([0103]), but Stivoric does not 


Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by 

/Ankit D Tejani/
Primary Examiner, Art Unit 3792